DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 21, 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2008/0132046 to Walther in view of U.S. Patent No. 6,087,615 to Schork et al (and/or U.S. Patent Pub. No. 2006/0236931 to Singh et al.), U.S. Patent No. 6,136,387 to Koizumi and U.S. Patent No. 6,083,363 to Ashtiani et al.
In Figs. 1 and 2, Walther discloses a plasma processing apparatus substantially as claimed and comprising: a plasma chamber/bounding walls (102); a process chamber (104) adjacent and separate from the plasma chamber; a power source (114, 116) to generate a plasma in the plasma chamber; an extraction voltage supply (160) coupled to the plasma chamber to apply a pulsed extraction voltage between the plasma chamber and a substrate; an extraction assembly comprising an extraction plate (158) disposed along a side of the plasma chamber between the plasma chamber and the substrate, the extraction assembly having at least one aperture (see annotated figure below), the at least one aperture capable of defining a first ion beam when the plasma is present in the plasma chamber and the pulsed extraction voltage is applied; and a deflection electrode (162) adjacent the extraction assembly to which a deflection voltage may be applied, wherein the pulsed extraction voltage and the pulsed deflection voltage of the deflection electrode may be synchronized.  The application of voltage to the pulsed extraction voltage and the deflection electrode are considered to be synchronized because they are used at the same time during processing.  Also see, e.g., paras. 34-36 and 63.
While Walther et al. do disclose the extraction plate extends substantially parallel to the substrate in the plane of the extraction plate (see, .e.g. Figs. 1 and 2), Walther et al. fails to explicitly disclose the extraction plate extends parallel to the substrate in a plane of the extraction plate, and wherein ions exit the extraction plate at a non-zero angle of incidence with respect to a perpendicular to the plane of the extraction plane.
Nevertheless, based on the teaching of Walther et al., it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic (and in possession of the 
Furthermore, Schork et al. teach a plasma processing apparatus wherein an extraction plate (118) and a deflection electrode are used in combination such that ions may exit the extraction plate at a non-zero angle of incidence with respect to a perpendicular to the plane of the extraction plate for the purpose of, inter alia, adapting the ion beam to a shape of a substrate to be processed (see, e.g., column 3, rows 40 through column 4, row 62).  Also see, Figs. 1 and 4.
Further still, Singh et al. disclose a plasma processing apparatus wherein an extraction plate (Fig. 3, 302) is provided such that ions may exit the extraction plate at a non-zero angle of incidence with respect to a perpendicular to the plane of the extraction plate for the purpose of, inter alia, eliminating shadowing effects of the plate (see, e.g., paras. 39-53).  Also see, Fig. 3.
Thus it would have been obvious to one of ordinary skill in the art at the time the Applicant’s invention was effectively filed to have provided an extraction plate extending parallel to the substrate in a plane of the extraction plate in Walther et al. such that ions may exit the extraction plate at a non-zero angle of incidence with respect to a perpendicular to the plate of the extraction plate in order to, inter alia, adapt the ion beam to a shape of a substrate to be processed and/or eliminate shadowing effects of the plate.
 Walther et al. further fail to explicitly disclose a controller to synchronize application of the pulsed extraction voltage with application of a pulsed deflection voltage to the deflection electrode.  
Koizumi disclose a plasma processing apparatus comprising a plasma chamber (202), a processing chamber (204) supporting a substrate, an extraction plate (206), a deflection plate (208) and a controller (209) wherein the controller is capable of synchronizing application of a pulsed extraction voltage with application of a pulsed deflection voltage for the purpose of subjecting the substrate to be processed to desired uniform processing with only high-density ions (see, e.g., column 7, row 19 through column 8, rows 8 and column 13, rows 65 through column 14, row 37).  
In Koizumi, each of the plasma chamber, processing chamber extraction plate and deflection plate are electrically coupled via a voltage source (218) and are capable of residing at the same voltage if desired.  The courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Thus, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to provide the plasma processing apparatus comprising a plasma chamber, a processing chamber  supporting a substrate, extraction plate, and  deflection plate of Walther electrically coupled to a voltage source(s) and a controller wherein the controller is capable of synchronizing application of a pulsed extraction voltage with application of a pulsed deflection voltage in order to subject the substrate to be processed to desired uniform processing with only high-density ions as taught by Koizumi.  
As seen below in annotated Fig. 1 of Walther et al., the extraction plate includes a central portion (rectangular outline) disposed between the plasma chamber and the deflection electrode and an outer portion (oval outlines) disposed between the deflection electrode and the substrate, wherein the central portion and the outer portion are arranged on separate planes spaced apart in a direction perpendicular to the plane of the extraction plate, and wherein the at least one aperture (arrows) is bounded on a first side by the outer portion of the of the extraction plate and on a second side by the deflection electrode.

    PNG
    media_image1.png
    462
    565
    media_image1.png
    Greyscale


Finally, Walther fails to disclose, any portion of the extraction plate disposed in the plasma chamber, wherein the central portion and the outer portion are arranged on separate planes spaced 
In a similar apparatus, Ashtiani et al. disclose an extraction assembly (52) and a deflection electrode (Figs. 1 and 5, 80, 82 and 84) disposed within a plasma chamber (Fig. 1, 12) adjacent to and separate from a process chamber (14) wherein the arrangement achieves similar results to Walther et al. – absorption of damaging radiation produced by the plasma to reduce radiation damage to the substrate (see e.g., abstract). Additionally, Examiner notes that the courts have ruled the following:  the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Thus, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided the claimed modified arrangement of the extraction assembly and deflection electrode in Walther as a known and effective alternative for achieving the same result as taught by Ashtiani et al.

With respect to claims 3 and 4, Walther et al. discloses a separate deflection voltage source (164) coupled to the deflection electrode, the deflection voltage source capable of applying the deflection voltage.  The claims recite no additional structure beyond the deflection voltage source and thus the remainder of the claim is merely drawn to an intended use of the apparatus, the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Examiner also acknowledges that Koizumi discloses a single voltage source as opposed to Walther’s individual voltage sources, but notes that the rejection is based on the combined teachings of the references, wherein one of ordinary skill in the art exercising ordinary creativity, common sense and logic would find it obvious to use either configuration.
With respect to claim 7, in Walther et al., the pulse deflection voltage may be supplied by a first deflection voltage source (164), and the plasma processing apparatus may further comprise a respective additional deflection voltage source coupled to the respective additional deflection electrode, independently of the first deflection voltage source (see, e.g., para. 36).
With respect to claim 8, the extraction plate comprises and extraction grid, wherein the deflection electrode comprises a deflection grid (each plate 162), and wherein the deflection grid defines a (vertical offset) with respect to the extraction grid to produce an angled ion beam, wherein ions may exit the deflection grid at a non-zero angle of incidence with respect to a perpendicular to a plane of the deflection grid, as can be seen in Fig. 3B, wherein it is assumed that “the plane” is a plane parallel to top and bottom horizontal surfaces of the extraction grid and deflection grid, even though this is not claimed.  Alternatively, since no particular direction has been applied to the claimed "a plane of the deflection grid", such that it can be arbitrarily selected, such that the "non-zero angle of incidence" is met. Examiner again notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The features of claims 21 and 23-28 are addressed above.

Response to Arguments
Applicant's arguments filed 29 June 2021 have been fully considered but they are not persuasive. 
Examiner notes that the annotated drawing of Walther has been modified similar to the most recent interview summary.  Examiner also notes that although the drawing annotations are modified the rejection is not modified.  Finally, Examiner also notes regardless of the annotations that the extraction assembly comprises two plates each of which comprise inner and outer portions as claimed.
Examiner also notes that the rejection relies upon other references besides Walther.  In particular, the teachings of Ashtiani which are extremely relevant to the claimed configuration of the deflection assembly, extraction assembly, plasma chamber and process chamber are not addressed. In response to Applicant's arguments against the references individually, it is also noted that the courts have ruled that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is 571-272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARLA A MOORE/Primary Examiner, Art Unit 1716